DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 13-22) in the reply filed on 19 October 2021 is acknowledged.
Accordingly Claims 23 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 19 October 2021, as described above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-17, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nixon et al. (EP 0 139 604).
Regarding Claim 13: Nixon et al. disclose a method (Claim 8) for co-extrusion of a complex rubber profiled element (Fig. 8-11) intended for the manufacture of a tire, the complex profiled element comprising along its height a first sublayer layer (122) (Fig. 8-11)  of a first 
Regarding Claim 14: Nixon et al. disclose the invention as described above in the rejection of Claim 13.  Nixon further disclose with the third rubbery material being extruded next to the at least one longitudinal groove according to an outlet cross-section of a determined shape, a band of non-zero height and width of the first rubbery material is extruded upstream of each third rubbery material outlet section and underneath each third rubbery material outlet section (Figures 6-11).
Regarding Claim 15: Nixon et al. disclose the invention as described above in the rejection of Claim 14.  Nixon further disclose wherein a height of the first rubbery material extruded upstream of each third rubbery material outlet section is progressively reduced (Figure 8).
Regarding Claim 16: Nixon et al. disclose the invention as described above in the rejection of Claim 15.  Nixon further disclose wherein the height of the first rubbery material extruded upstream of each third rubbery material outlet section is reduced in stages (Fig 8).
Regarding Claim 17: Nixon et al. disclose the invention as described above in the rejection of Claim 13.  Nixon further disclose wherein, during step (d), the third rubbery material is extruded according to an outlet cross- section in a transverse plane containing at least one triangular subsection and in such a way that the at least one triangular subsection constitutes one side wall of the at least one longitudinal groove created in the profiled element (Figure 10). 
Regarding Claim 21: Nixon et al. disclose the invention as described above in the rejection of Claim 13.  Nixon further disclose wherein a longitudinal direction of co-extrusion extends radially around a central axis (Figures 6-11).
Regarding Claim 22: Nixon et al. disclose the invention as described above in the rejection of Claim 13.  Nixon further disclose wherein the extruding and profiling steps are .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claim 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nixon et al. (EP 0 139 604).
Regarding Claim 18: Nixon et al. disclose the invention as described above in the rejection of Claim 17.  Nixon fail to specifically disclose wherein, during step (d), the third rubbery material is extruded according to an outlet cross- section in a transverse plane containing two triangular subsections distant from one another in the transverse direction of extrusion and in such a way that the third rubbery material extruded by the two triangular subsections constitutes two side walls of the at least one longitudinal groove created in the profiled element.  However given the teachings of Nixon et al. a person having ordinary skill in the art would have found multiplication of steps to be prima facie obvious and well within the skill of a person having ordinary skill in the art..
Regarding Claim 19: Nixon et al. disclose the invention as described above in the rejection of Claim 18.  Nixon fail to specifically disclose wherein, at the same time as performing step (c), a part of the flow of the second material is diverted toward at least one discontinuity created during steps (a), (b), and (c) in the superposed first and second rubbery materials in such a way that the diverted flow of the second rubbery material arrives between the two triangular subsections of the third rubbery material outlet in the transverse direction of extrusion. However given the teachings of Nixon et al. a person having ordinary skill in the art would have found multiplication of steps to be prima facie obvious and well within the skill of a person having ordinary skill in the art..
Regarding Claim 20: Nixon et al. disclose the invention as described above in the rejection of Claim 13.  Nixon fail to specifically disclose wherein, during steps (a) through (c), three 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521. The examiner can normally be reached CST 10-4 Monday and Wednesday and 10-8 Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/ROBERT J GRUN/Primary Examiner, Art Unit 1744